UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark one) R QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53041 SOUTHWEST IOWA RENEWABLE ENERGY, LLC (Exact name of registrant as specified in its charter) Iowa 20-2735046 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10868 189th Street, Council Bluffs, Iowa 51503 (Address of principal executive offices) (712) 366-0392 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, of changed since last report) Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £No R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £Accelerated filer £Non-accelerated filer £Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No R As of May 1, 2009, the issuer had 8,805 Series A Units, 3,334 Series B Units, and 1,000 Series C Units issued and outstanding. 1 TABLE OF CONTENTS PART I—FINANCIAL INFORMATION Item Number Item Matter Page Number Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 17 Item 4T. Controls and Procedures. 23 PART II—OTHER INFORMATION Item 1. Legal Proceedings. 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 24 Item 3. Defaults Upon Senior Securities. 24 Item 4. Submission of Matters to a Vote of Security Holders 24 Item 5. Other Information. 24 Item 6. Exhibits. 24 Signatures 26 2 PART I—FINANCIAL INFORMATION Item 1.Unaudited Financial Statements. SOUTHWEST IOWA RENEWABLE ENERGY, LLC Condensed Balance Sheets ASSETS March 31, 2009 September 30, 2008 (Unaudited) Current Assets Cash and cash equivalents $ 10,443,895 $ 6,557,394 Restricted cash - 3,289,949 Accounts receivable 3,174,623 - Due from broker 1,585,549 - Inventory 7,028,611 - Derivative financial instruments 477,619 - Prepaid expenses and other 494,506 43,261 Total current assets 23,204,803 9,890,604 Property, Plant, and Equipment Land 2,064,090 2,064,090 Construction in progress - 172,745,278 Plant, Building and Equipment 196,288,431 - Office and Other Equipment 553,603 389,823 Total Cost 198,906,124 175,199,191 Accumulated Depreciation (1,406,873 ) (37,249 ) Net property and equipment 197,499,251 175,161,942 Other Assets Financing costs, net of amortization of $1,069,785 and $497,672 2,591,209 3,088,821 Total Assets $ 223,295,263 $ 188,141,367 Notes to Condensed Unaudited Financial Statements are an integral part of this Statement. 3 SOUTHWEST IOWA RENEWABLE ENERGY, LLC Condensed Balance Sheets LIABILITIES AND MEMBERS’ EQUITY March 31, 2009 September 30, 2008 (Unaudited) Current Liabilities Accounts payable $ 6,424,978 $ 6,260,253 Retainage payable 3,800,712 7,158,896 Accrued expenses 3,689,136 1,672,950 Current maturities of notes payable 5,939,527 35,198,440 Total current liabilities 19,854,353 50,290,539 Long Term Liabilities Notes payable, less current maturities 136,218,842 63,893,467 Other 850,000 900,000 Total long term liabilities 137,068,842 64,793,467 Commitments and Contingencies Members’ Equity Members’ capital 76,474,111 76,474,111 Accumulated (deficit) (10,102,043 ) (3,416,750 ) Total members’ equity 66,372,068 73,057,361 Total Liabilities and Members’ Equity $ 223,295,263 $ 188,141,367 Notes to Condensed Unaudited Financial Statements are an integral part of this Statement. 4 SOUTHWEST IOWA RENEWABLE ENERGY, LLC CONDENSED STATEMENTS OF OPERATIONS Three Months Ended March 31,2009 (Unaudited) Three Months Ended March 31,2008 (Unaudited) Six Months Ended March 31,2009 (Unaudited) Six Months Ended March 31,2008 (Unaudited) Revenues $ 11,925,655 $ - $ 11,925,655 $ - Cost of Goods Sold 14,340,434 - 14,340,434 - Gross Margin (2,414,779 ) - (2,414,779 ) - Selling, General, and Administrative Expenses 1,299,356 705,967 3,010,985 1,304,213 Operating Income (Loss) (3,714,135 ) (705,967 ) (5,425,764 ) (1,304,213 ) Other Income (Expense) Realized and unrealized losses on derivative financial instruments - - (656,973 ) - Interest income 19,246 17,195 65,380 105,226 Grant revenue 49,252 40,576 49,252 40,576 Interest expense (728,468 ) - (728,468 ) - Miscellaneous income 5,940 6,690 11,280 11,725 Total (654,030 ) 64,461 (1,259,529 ) 157,527 Net Loss $ (4,368,165 ) $ (641,506 ) $ (6,685,293 ) $ (1,146,686 ) Weighted Average Units Outstanding—Basic & Diluted 13,139 13,139 13,139 13,139 Net(loss) per unit –basic & diluted $ (332.46 ) $ (48.82 ) $ (508.81 ) $ (87.27 ) Notes to Condensed Unaudited Financial Statements are an integral part of this Statement. 5 TABLE OF CONTENTS SOUTHWEST IOWA RENEWABLE ENERGY, LLC Condensed Statements of Cash Flows Six Months Ended March 31,2009 Six Months Ended March 31, 2008 (Unaudited) (Unaudited) Cash Flows from Operating Activities Net (loss) $ (6,685,293 ) $ (1,146,686 ) Adjustments to reconcile net income (loss) to net cash (used in) operating activities: Depreciation 1,369,624 6,856 Amortization 95,428 - Other (50,000 ) - (Increase) decrease in current assets: Accounts receivable (3,174,623 ) - Inventories (7,028,611 ) 43,345 Prepaid expenses and other (451,245 ) - Derivative financial instruments (477,619 ) - Due from broker (1,585,549 ) - Increase (decrease) in current liabilities: Accounts and retainage payable 175,836 164,722 Accrued expenses 1,129,147 78,082 Net cash (used in) operating activities (16,682,905 ) (853,681 ) Cash Flows from Investing Activities Purchase of property and equipment (25,243,546 ) (47,328,923 ) Decrease in restricted cash 3,289,949 12,380,217 Net cash (used in) investing activities (21,953,597 ) (34,948,706 ) Cash Flows from Financing Activities Payments for financing costs (74,501 ) (372,188 ) Proceeds from long term borrowings 42,607,504 36,412,803 Payments on long term borrowings (10,000 ) (1,293,250 ) Net cash provided by financing activities 42,523,003 34,747,365 Net increase (decrease) in cash and cash equivalents 3,886,501 (1,055,022 ) Cash and Equivalents—Beginning of Period 6,557,394 1,742,940 Cash and Equivalents—End of Period $ 10,443,895 $ 687,918 Supplemental Disclosures of Noncash Operating, Investing And Financing Activities Construction in progress included in accounts and retainage payable $ 9,887,766 $ 18,342,389 Interest capitalized and included in long term debt and accruals $ 2,049,643 $ 263,588 Cash Paid for Interest Interest $ 1,022,905 $ - Notes to Condensed Unaudited Financial Statements are an integral part of this Statement. 6 TABLE OF CONTENTS SOUTHWEST IOWA RENEWABLE ENERGY, LLC Notes to Financial Statements (unaudited) March 31, Note 1:Nature of Business Southwest
